Suarez v Home Dynamix, LLC (2017 NY Slip Op 01641)





Suarez v Home Dynamix, LLC


2017 NY Slip Op 01641


Decided on March 2, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 2, 2017

Friedman, J.P., Andrias, Feinman, Kapnick, Gesmer, JJ.


3321N 309840/11

[*1] Gladys Suarez, Plaintiff-Appellant,
vHome Dynamix, LLC, et al., Defendants-Respondents. 
Ismael Justiniano, et al., Nonparty Respondents.


Rosato & Lucciola, P.C., New York (Paul A. Marber of counsel), for appellant.
Law Offices of Tobias & Kuhn, New York (Anthony Bianchi of counsel), for Home Dynamix, LLC and Burma Krubally, respondents.
Picciano & Scahill, P.C., Westbury (Andrea E. Ferrucci of counsel), for Ismael Justiniano, I. Rauch's Sons, Inc. and Hub Truck Rental Corp., respondents.

Order, Supreme Court, Bronx County (Mary Ann Brigantti, J.), entered October 26, 2015, which denied plaintiff's motion to consolidate this action, based on a 2010 automobile accident, with a Queens County action also brought by plaintiff, based on a 2012 automobile accident, unanimously affirmed, without costs.
The two actions involved separate accidents, separate defendants, different alleged injuries, and unique issues of fact. Accordingly, Supreme Court did not abuse its discretion in denying plaintiff's motion to consolidate the two actions
(see McGee v Cataldi , 169 AD2d 822 [2d Dept 1991]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 2, 2017
CLERK